Citation Nr: 1313268	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  09-49 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran contends that he injured his right knee during service at Fort Riley, Kansas in the spring or early summer of 1976.  He claims that he sustained an injury to the right knee when he jumped off the back of a truck with a backpack and landed on his knee, and has had problems with the right knee since that time.  

During a December 2012 hearing before the Board, the Veteran indicated that sometime in the prior year, a physician at the VA Medical Center (VAMC) Durham had stated that the Veteran's current right knee disorder was related to his claimed in-service right knee injury.  The Veteran also testified that he had been receiving treatment from the Durham VAMC for his right knee disorder approximately twice per year since 1976, and had sought treatment more frequently since approximately 2009.  The claims file includes VA outpatient treatment records from the Durham VAMC and the Greenville Community-Based Outpatient Clinic (CBOC) dated from October 2007 to December 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the evidence of record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must also obtain and associate with the Veteran's file all outstanding records of VA evaluation and/or treatment prior to October 2007 and subsequent to December 2009, and any additional pertinent evidence identified by the Veteran.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain all pertinent VA outpatient treatment records from the Durham VAMC and the Greenville CBOC dated from 1976 through October 2007, and subsequent to December 2009.  All records obtained or any response received must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing these actions, the RO must conduct any other development it determines to be warranted by a response received as a consequence of the actions taken in the preceding paragraph, to include obtaining a VA examination. 

3.  Thereafter, the RO must readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

